Opinion issued December 6, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-16-00543-CV
                          ———————————
              LAWRENCE EDWARD THOMPSON, Appellant
                                      V.
                         ADRIAN GARCIA, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-64063


                         MEMORANDUM OPINION

      Appellant, Lawrence Edward Thompson, has neither paid the required fees

nor established indigence for purposes of appellate costs. See TEX. R. APP. P. 5

(requiring payment of fees in civil cases unless indigent); TEX. R. APP. P. 20.1

(listing requirements for establishing indigence); see also TEX. GOV’T CODE §§
51.207, 51.941(a), 101.041 (listing fees in court of appeals); Order Regarding Fees

Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before

the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015) (listing fees in court of appeals). After being notified that this appeal was

subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5

(allowing enforcement of rule); TEX. R. APP. P. 42.3(c) (allowing involuntary

dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.


                                   PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                          2